                 Case 21-10474-MFW                 Doc 645      Filed 08/06/21        Page 1 of 11




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE



    In re:                                                        Chapter 11

    ALAMO DRAFTHOUSE CINEMAS                                      Case No. 21-10474 (MFW)
    HOLDINGS, LLC, et al., 1
                                                                  (Jointly Administered)
                          Debtors.
                                                                  Ref. Docket Nos. 597 & 598


                                          AFFIDAVIT OF SERVICE

STATE OF OHIO                             )
                                          ) ss.:
COUNTY OF FRANKLIN                        )

ANGELA CHACHOFF, being duly sworn, deposes and says:

1. I am employed as a Case Manager by Epiq Corporate Restructuring, LLC, located at 5151
   Blazer Parkway, Suite A, Dublin, Ohio 43017. I am over the age of eighteen years and am
   not a party to the above-captioned action.

2. On July 19, 2021, I caused to be served the following:

      a. “Order Approving Stipulation by and between Debtors and Sony Electronics, Inc.
         Regarding (I) Assumption and Assignment of Certain Executory Contracts and Cure
         Costs in Connection Therewith, and (II) Rejection of Certain Executory Contracts,” dated
         July 16, 2021 [Docket No. 597], (the “Order”), and

1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: Alamo Drafthouse Cinemas Holdings, LLC (2205); Alamo Drafthouse Cinemas, LLC (5717);
    Alamo Vineland, LLC (1626); Alamo League Investments GP, LLC (1811); Alamo League Investments, Ltd.
    (7227); Alamo South Lamar GP, LLC (3632); Alamo South Lamar, LP (4563); Alamo Drafthouse Raleigh, LLC
    (5979); Alamo DH Anderson Lane, LLC (3642); Alamo Yonkers, LLC (4971); Alamo Mission, LLC (2284);
    Alamo Ritz, LLC (9465); Alamo Mueller, LLC (1221); Mondo Tees, LLC (6900); Alamo City Foundry, LLC
    (6092); Alamo Mainstreet, LLC (2052); Alamo City Point, LLC (3691); Alamo Liberty, LLC (5755); Alamo
    Satown, LLC (6197); Alamo Marketplace, LLC (7041); Alamo Stone Oak, LLC (8398); Alamo Westlakes, LLC
    (4931); Alamo Park North, LLC (1252); Alamo North SA, LLC (6623); Alamo Avenue B, LLC (8950); Alamo
    Slaughter Lane GP, LLC (6968); Alamo Slaughter Lane, Ltd. (5341); Alamo Cinema Group I GP, LLC (9537);
    Alamo Cinema Group I, LP (9656); Alamo Westminster, LLC (8906); Alamo Staten Island, LLC (7781); Alamo
    Aspen Grove, LLC (7786); Alamo Lakeline, LLC (5294); Alamo Sloans, LLC (9343). The location of the
    Debtors’ service address is: 3908 Avenue B, Austin, Texas 78751.
             Case 21-10474-MFW          Doc 645     Filed 08/06/21     Page 2 of 11




   b. “Notice of Agenda of Matters Scheduled for Remote Hearing on July 27, 2021 at 10:30
      A.M. (ET),” dated July 19, 2021 [Docket No. 598], (the “Agenda”),

by causing a true and correct copy of the:

      i.   Order and Agenda to be enclosed securely in separate postage pre-paid envelopes and
           delivered via first class mail to those parties listed on the annexed Exhibit A,

     ii.   Order to be enclosed securely in separate postage pre-paid envelope and delivered via
           first class mail to the party listed on the annexed Exhibit B,

    iii.   Agenda to be enclosed securely in separate postage pre-paid envelopes and delivered
           via first class mail to the parties listed on the annexed Exhibit C,

     iv.   Order and Agenda to be delivered via electronic mail to those parties listed on the
           annexed Exhibit D,

     v.    Order to be delivered via electronic mail to the following party:
           pkhezri@lowenstein.com, and

     vi.   Notice to be delivered via electronic mail to the following parties:
           Mathew.ward@wbd-us.com and lisa.tancredi@wbd-us.com.

3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                                 /s/ Angela Chachoff
                                                                 Angela Chachoff
Sworn to before me this
20th day of July, 2021
/s/ Andrea R. Speelman
Andrea R. Speelman
Notary Public, State of Ohio
Commission Expires March 21, 2024
Case 21-10474-MFW   Doc 645   Filed 08/06/21   Page 3 of 11




                    EXHIBIT A
                                        ALAMO DRAFTHOUSE CINEMA
                       Case 21-10474-MFW        Doc 645 Filed 08/06/21
                                                 Service List
                                                                               Page 4 of 11

Claim Name                            Address Information
DEPARTMENT OF THE TREASURY - IRS      1500 PENNSYLVANIA AVE, NW WASHINGTON DC 20220
INTERNAL REVENUE SERVICES             ATTN CENTRALIZED INSOLVENCY OPERATION PO BOX 7346 PHILADELPHIA PA 19101-7346
US SMALL BUSINESS ADMINISTRATION      C/O OFFICE OF DISASTER ASSISTANCE ATTN JAMES E RIVERA, ASSOC ADMIN 409 3D ST
                                      SW, STE 6050 WASHINGTON DC 20416




                               Total Creditor count 3




Epiq Corporate Restructuring, LLC                                                                      Page 1 OF 1
Case 21-10474-MFW   Doc 645   Filed 08/06/21   Page 5 of 11




                    EXHIBIT B
         Case 21-10474-MFW   Doc 645      Filed 08/06/21   Page 6 of 11

           ALAMO DRAFTHOUSE CINEMAS HOLDINGS, LLC, et al.,
                      Case No. 21-10474 (MFW)



PHILLIP KHEZRI, ESQ.
LOWENSTEIN SANDLER LLP
1251 AVENUE OF THE AMERICAS, FLOOR 17
NEW YORK, NY 10020




                                 1 of 1
Case 21-10474-MFW   Doc 645   Filed 08/06/21   Page 7 of 11




                    EXHIBIT C
          Case 21-10474-MFW     Doc 645       Filed 08/06/21   Page 8 of 11
                ALAMO DRAFTHOUSE CINEMAS HOLDINGS, LLC, et al.,
                           Case No. 21-10474 (MFW)




WOMBLE BOND DICKINSON (US) LLP
MATTHEW P. WARD
LISA BITTLE TANCREDI
1313 NORTH MARKET STREET, SUITE 1200
WILMINGTON, DE 19801


JACKSON WALKER LLP
JENNIFER F. WERTZ
STEPHEN CALHOUN
112 E. PECAN ST., SUITE 2400
SAN ANTONIO, TX 78205
TX STATE BAR NO. 24072822




                                     1 of 1
Case 21-10474-MFW   Doc 645   Filed 08/06/21   Page 9 of 11




                    EXHIBIT D
                     Case 21-10474-MFW     Doc 645 Filed 08/06/21
                                    ALAMO DRAFTHOUSE CINEMAS HOLDINGS, LLC
                                                                                                Page 10 of 11
                                                        CASE NO. 21-10474 (MFW)
                                                  ELECTRONIC MAIL MASTER SERVICE LIST




NAME                                  ATTN:                                   EMAIL
                                      ATTN: LESLIE C. HEILMAN; LAUREL D.      HEILMANL@BALLARDSPAHR.COM;
BALLARD SPAHR LLP                     ROGLEN                                  ROGLENL@BALLARDSPAHR.COM
BALLARD SPAHR LLP                     ATTN: DUSTIN P. BRANCH                  BRANCHD@BALLARDSPAHR.COM
                                      ATTN: STANLEY B. TARR; VICTORIA A.
BLANK ROME LLP                        GUILFOYLE                               TARR@BLANKROME.COM; GUILFOYLE@BLANKROME.COM
CHIPMAN BROWN CICERO & COLE, LLP      ATTN: MARK L. DESGROSSEILLIERS          DESGROSS@CHIPMANBROWN.COM
COLE SCHOTZ P.C.                      ATTN: IRVING E. WALKER                  IWALKER@COLESCHOTZ.COM
COZEN O’CONNOR                        ATTN: THOMAS M. HORAN                   THORAN@COZEN.COM
DELAWARE DIVISION OF REVENUE          ATTN: ZILLAH FRAMPTON                   FASNOTIFY@STATE.DE.US
DELAWARE STATE TREASURY                                                       STATETREASURER@STATE.DE.US
                                      ATTN: ROBERT A. MCDERMOTT, ASST.
DENVER CITY ATTORNEY’S OFFICE         CITY ATTORNEY                        BANKRUPTCY01@DENVERGOV.ORG
DISTRICT OF DELAWARE                                                       USADE.PRESS@USDOJ.GOV
DLA PIPER LLP (US)                    ATTN: STUART M. BROWN                STUART.BROWN@US.DLAPIPER.COM
                                      ATTN: JAMILA JUSTINE WILLIS; GREGORY JAMILA.WILLIS@US.DLAPIPER.COM;
DLA PIPER LLP (US)                    M. JUELL                             GREGORY.JUELL@US.DLAPIPER.COM
GELLERT SCALI BUSENKELL & BROWN,
LLC                                   ATTN: MICHAEL BUSENKELL, ESQ.           MBUSENKELL@GSBBLAW.COM
JACK SHRUM, PA                        ATTN: “J” JACKSON SHRUM, ESQUIRE        JSHRUM@JSHRUMLAW.COM
                                      ATTN: ADAM G. LANDIS, ESQ.; MATTHEW
                                      B. MCGUIRE, ESQ.; NICOLAS E. JENNER,    LANDIS@LRCLAW.COM; MCGUIRE@LRCLAW.COM;
LANDIS RATH & COBB LLP                ESQ.                                    JENNER@LRCLAW.COM
LAW OFFICE OF SUSAN E. KAUFMAN, LLC ATTN: SUSAN E. KAUFMAN, ESQUIRE           SKAUFMAN@SKAUFMANLAW.COM
LEWIS, REED & ALLEN, P.C.          ATTN: RONALD W. RYAN, ESQ.                 RRYAN@LEWISREEDALLEN.COM
LINEBARGER GOGGAN BLAIR & SAMPSON,
LLP                                ATTN: DON STECKER                          SANANTONIO.BANKRUPTCY@PUBLICANS.COM
LINEBARGER GOGGAN BLAIR & SAMPSON,
LLP                                ATTN: ELIZABETH WELLER                     DALLAS.BANKRUPTCY@PUBLICANS.COM
LOCKE LORD LLP                        ATTN: JACK E. JACOBSEN                  JJACOBSEN@LOCKELORD.COM
                                      ATTN: KATE R. BUCK, ESQ.; SHANNON D.
MCCARTER ,& ENGLISH,
                   , LLP         ,    HUMISTON, ESQ.                          KBUCK@MCCARTER.COM; SHUMISTON@MCCARTER.COM
P.C.                                  ATTN: TARA LEDAY                        TLEDAY@MVBALAW.COM
MCGINNIS LOCHRIDGE                    ATTN: ED MCHORSE                        EMCHORSE@MCGINNISLAW.COM
MONZACK MERSKY and BROWDER, P.A.      ATTN: RACHEL B. MERSKY                  RMERSKY@MONLAW.COM
OFFICE OF THE ATTORNEY GENERAL OF
TEXAS BANKRUPTCY & COLLECTIONS        ATTN: JASON B. BINFORD; LAYLA D.        JASON.BINFORD@OAG.TEXAS.GOV;
DIVISION                              MILLIGAN                                LAYLA.MILLIGAN@OAG.TEXAS.GOV
OFFICE OF THE ATTORNEY GENERAL OF
TEXAS BANKRUPTCY & COLLECTIONS        ATTN: KIMBERLY A. WALSH; SHERRI K.      BK-KWALSH@OAG.TEXAS.GOV;
DIVISION                              SIMPSON                                 SHERRI.SIMPSON@OAG.TEXAS.GOV
OFFICE OF THE UNITED STATES                                                   USADE.ECFBANKRUPTCY@USDOJ.GOV;
ATTORNEY DISTRICT OF DELAWARE                                                 ELLEN.SLIGHTS@USDOJ.GOV
OFFICE OF THE UNITED STATES TRUSTEE                                        USTRUSTEE.PROGRAM@USDOJ.GOV
                                      ATTN: BRADFORD J. SANDLER; STEVEN W.
                                      GOLDEN; ROBERT J. FEINSTEIN; CIA H.  BSANDLER@PSZJLAW.COM; SGOLDEN@PSZJLAW.COM;
PACHULSKI STANG ZIEHL & JONES LLP     MACKLE                               RFEINSTEIN@PSZJLAW.COM; CMACKLE@PSZJLAW.COM
PERDUE, BRANDON, FIELDER,
COLLINS & MOTT, L.L.P.                ATTN: EBONEY COBB                       ECOBB@PBFCM.COM
                                      ATTN: SHANTI M. KATONA; ANDREW J.
POLSINELLI PC                         NAZAR                                   SKATONA@POLSINELLI.COM; ANAZAR@POLSINELLI.COM
POYNER SPRUILL LLP                    ATTN: MATTHEW P. WEINER, ESQ.           MWEINER@POYNERSPRUILL.COM
PROSKAUER ROSE LLP                    ATTN: CHARLES A. DALE                   CDALE@PROSKAUER.COM
PROSKAUER ROSE LLP                    ATTN: BROOKE H. BLACKWELL               BBLACKWELL@PROSKAUER.COM
REED SMITH LLP                        ATTN: JASON D. ANGELO                   JANGELO@REEDSMITH.COM
                                      ATTN: MARSHA A. HOUSTON;
REED SMITH LLP                        CHRISTOPHER O. RIVAS                    MHOUSTON@REEDSMITH.COM; CRIVAS@REEDSMITH.COM
                                      ATTN: GREGG M. GALARDI; CRISTINE        GREGG.GALARDI@ROPESGRAY.COM;
ROPES & GRAY LLP                      PIRRO SCHWARZMAN                        CRISTINE.SCHWARZMAN@ROPESGRAY.COM
ROPES & GRAY LLP                      ATTN: STEPHEN IACOVO                    STEPHEN.IACOVO@@ROPESGRAY.COM
SALAZAR LAW                           ATTN: LUIS SALAZAR, ESQ.                LUIS@SALAZAR.LAW
SAUL EWING ARNSTEIN & LEHR LLP        ATTN: MARK MINUTI, ESQUIRE              MARK.MINUTI@SAUL.COM
SECRETARY OF STATE DIVISION OF                                                DOSDOC_FTAX@STATE.DE.US;
CORPORATIONS                                                                  DOSDOC_BANKRUPTCY@STATE.DE.US
SECURITIES & EXCHANGE COMMISSION                                              HELP@SEC.GOV
                                                                              BANKRUPTCYNOTICESCHR@SEC.GOV;
SECURITIES & EXCHANGE COMM-NY                                                 NYROBANKRUPTCY@SEC.GOV;
OFFICE                                ATTN: BANKRUPTCY DEPARTMENT             BANKRUPTCYNOTICESCHR@SEC.GOV
SECURITIES & EXCHANGE COMM-PHILA.
OFFICE                                ATTN: BANKRUPTCY DEPARTMENT             SECBANKRUPTCY@SEC.GOV; PHILADELPHIA@SEC.GOV




                                                                Page 1 of 2
                    Case 21-10474-MFW     Doc 645 Filed 08/06/21
                                   ALAMO DRAFTHOUSE CINEMAS HOLDINGS, LLC
                                                                                              Page 11 of 11
                                                    CASE NO. 21-10474 (MFW)
                                              ELECTRONIC MAIL MASTER SERVICE LIST




STINSON LLP                       ATTN: MARK S. CARDER, ESQ.                 MARK.CARDER@STINSON.COM
SULLIVAN HAZELTINE ALLINSON LLC   ATTN: WILLIAM A. HAZELTINE, ESQ.           WHAZELTINE@SHA-LLC.COM
TRAVIS COUNTY ATTORNEY            ATTN: JASON A. STARKS                      JASON.STARKS@TRAVISCOUNTYTX.GOV
U.S. DEPARTMENT OF JUSTICE        ATTN: BANKRUPTCY DEPT                      CIVIL.FEEDBACK@USDOJ.GOV
VENABLE LLP                       ATTN: RISHI KAPOOR; LAURA S. BOUYEA        RKAPOOR@VENABLE.COM; LSBOUYEA@VENABLE.COM
WALLER LANSDEN DORTCH & DAVIS, LLP ATTN: ERIC TAUBE, ESQUIRE         ERIC.TAUBE@WALLERLAW.COM
WILMER CUTLER PICKERING HALE AND   ATTN: ANDREW N. GOLDMAN; BENJAMIN ANDREW.GOLDMAN@WILMERHALE.COM;
DORR LLP                           W. LOVELAND                       BENJAMIN.LOVELAND@WILMERHALE.COM




                                                               Page 2 of 2
